DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15 and 28, drawn to forwarding traffic from one sidelink device to other sidelink devices, classified in H04W28/0967.
II. Claims 16-27 and 29, drawn to receiving reservation information and scheduling traffic among sidelink devices, classified in H04W72/1242.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombinations I and II have separate utility from each other.  That is, each of subcombinations I and II can be used independently in a V2X system without the other.  For example, the flooding example described in the specification (related to invention I) does not require the reservation/scheduling mechanism of invention II, and vice versa.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together.  Where applicant elects a subcombination and claims thereto are subsequently found allowable, any 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Puja S. Detjen, Reg. No. 72,311 on 9/16/2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-15 and 28.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-27 and 29 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claims 5 and 11 are objected to because of the following informalities:  
In line 2 of claim 5, the phrase “the one or more two allocated slots” should be corrected to “the one or two allocated slots”.
In line 3 of claim 11, the phrase “for transmitting scheduling request, requests, traffic” should be reworded.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11, 13, and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2020/0128569 to Hussein et al.

Regarding claim 1:
Hussein discloses a method for wireless communication by a first sidelink device, comprising: 
detecting traffic from at least a second sidelink device (disclosed throughout; see paragraph 0046 and Figure 3, for example; the apparatus 106 detects traffic (such as wireless signal 126) from at least a second sidelink device; see also Figures 7-9, which illustrate an example in which the vehicle devices communicate directly with each other via sidelinks); and 
sending the traffic to one or more other sidelink devices (disclosed throughout; see paragraph 0046 and Figure 3, for example, which show that the first sidelink device 106 sends or 

Regarding claim 28:
Hussein discloses an apparatus comprising:
at least one processor (see processor 132 of Figure 3, for example); and
a memory coupled to the at least one processor, the memory comprising code executable by the at least one processor to cause the apparatus to (see paragraph 0134, for example): 
detect traffic from at least one sidelink device (disclosed throughout; see paragraph 0046 and Figure 3, for example; the apparatus 106 detects traffic (such as wireless signal 126) from at least a second sidelink device; see also Figures 7-9, which illustrate an example in which the vehicle devices communicate directly with each other via sidelinks); and 
send the traffic to one or more other sidelink devices (disclosed throughout; see paragraph 0046 and Figure 3, for example, which show that the first sidelink device 106 sends or forwards the traffic to one or more other sidelink devices using signal 128; see also Figures 7-9, for example).

Regarding claim 2:
Hussein discloses the limitations of detecting the traffic as high priority traffic, wherein the sending is based on the detecting the traffic as high priority traffic (disclosed throughout; see paragraphs 0046-0047, for example, which discloses that the apparatus 106 forwards the 

Regarding claim 3:
Hussein discloses the limitations that detecting the traffic as high priority traffic is based on a quality-of-service (QoS) associated with the traffic or a priority level of the at least the second sidelink device (disclosed throughout; as indicated in paragraph 0047, for example, the high priority traffic may be traffic that is considered critical; further, as indicated in paragraph 0062, for example, the criticality of a message indicates that it requires a high quality of service (i.e. high reliability and low delay)).

Regarding claim 4:
Hussein discloses the limitations that sending the traffic comprises sending the high priority traffic in one or two allocated slots (disclosed throughout; see Figures 8 and 9, for example, which show that the traffic is transmitted in one or two allocated slots (one or two of T1-T4).

Regarding claim 5:
Hussein discloses the limitations that the high priority traffic is frequency division multiplexed (FDMd) in the one or more two allocated slots (disclosed throughout; see Figures 8 and 9, for example, which show that the traffic in the one or two slots is frequency division multiplexed; for example, R1 and R2 are two different resource blocks transmitted at different frequencies in the same time slot; see also paragraph 0090 and 0092).

Regarding claim 6:
Hussein discloses the limitations that the first sidelink device comprises a roadside unit (RSU) (see paragraphs 0036 and 0040, for example, which indicate that the apparatus may be a road-side unit and also indicate that the apparatus may be stationary (or mobile)).

Regarding claim 7:
Hussein discloses the limitations that the second sidelink device and the one or more other sidelink devices are not associated with the RSU (see Figure 8, for example; the devices 154 are not associated with one another, but rather communicate using resources allocated by the eNB 108; in the embodiment where the forwarding apparatus (1543-1545) is an RSU, it is also not associated with the second sidelink device or the one or more other sidelink devices).

Regarding claim 8:
Hussein discloses the limitation that sending the traffic comprises: 
detecting one or more packets from the second sidelink device (disclosed throughout; see paragraph 0046, for example, which indicates that the wireless signal is received by the apparatus; further, as shown in Figures 4a-4c, these signals are packets); and 
sending the one or more packets with identical content (disclosed throughout; see paragraph 0051, for example, which indicates that the apparatus “may simply retransmit the wireless signal 126”; see also paragraph 0056, which indicates that “the wireless signal 128 may be the wireless signal 126 or a modified version thereof”).

11:
Hussein discloses the limitation that the traffic is detected in a resource pool associated with a high quality-of-service (QoS) zone, the resource pool associated with specific subframe for transmitting scheduling request, requests, traffic, or a combination thereof (see paragraphs 0044 and 0071, for example, which indicates that a resource pool may be defined for special purposes; for example, as indicted in paragraph 0071, this pool can be for transmitting signals with a minimum time delay and is associated with a high quality of service zone; further, as indicated in paragraphs 0071 and 0076, this subframes within this pool are for transmitting traffic such as critical data to be forwarded between vehicles).

Regarding claim 13:
Hussein discloses the limitation that the first sidelink device comprises a user equipment (UE) (see paragraph 0036, for example, which indicates that “the apparatus may be a user equipment”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0128569 to Hussein et al in view of U.S. Patent Application Publication 2020/0351833 to Chae et al (herein called “Chae ’833”).

Regarding claim 9:
Hussein discloses the limitations of parent claim 8 as indicated above.  Hussein is silent regarding the limitation of claim 8 that sending the traffic comprises sending the one or more packets with a different code rate, modulation and coding scheme (MCS), or both than the detected one or more packets.  However, this is known in the art.  Consider paragraph 0323 of Chae ’833, for example, which discloses that in V2X communications, a terminal may adapt the MCS of transmissions to accommodate an assigned channel occupancy ratio (CR) limit.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hussein by implementing adaptive MCS as described in Chae ’833.  The rationale for doing so would have been to reduce the number of channels used for transmission in some cases and increase the robustness in others.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0128569 to Hussein et al in view of U.S. Patent Application Publication 2019/0394786 to Parron et al.

Regarding claim 10:
Hussein discloses the limitations of parent claim 1 as indicated above.  Hussein is silent regarding the limitation of broadcasting reservation information of one or more sidelink devices.  However, Parron discloses a system for implementing vehicle-to-everything (V2X) communications similar to that of Hussein.  Parron further describes a mechanism for transmitting a reservation/mute request to indicate to the UEs that particular resources are required for high priority/mission critical communications and that the UEs are to be mute on these resources.  See paragraph 0124, for example.  Further, Parron discloses that the UEs may further relay this reservation/mute request to other UEs (see paragraph 0147, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hussein to implement a mechanism similar to the reservation/mute requests of Parron.  The rationale for doing so would have been to enable dynamic allocation of a set of resources for extremely high priority or mission critical communications in a V2X system as suggested throughout Parron.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0128569 to Hussein et al in view of U.S. Patent Application Publication 2020/0275243 to Ueno et al.

12:
Hussein discloses the limitations of parent claim 1 as indicated above.  Hussein is silent regarding the limitation of claim 12 that the one or more sidelinks devices comprises high priority user equipment (UEs).  However, assigning priority levels to sidelink devices is known in the art.  Consider Ueno, for example, which discloses determining whether a device is high priority throughout.  For example, see Figure 21 and the description starting at paragraph 0249, which indicate that the various sidelink devices are assigned a priority based on the speed of the device and the transmission of data is based on this priority.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hussein to utilize device priorities and thus the one or more sidelink devices may be high priority UEs.  The rationale for doing so would have been to coordinate the delivery of data to the devices based on device characteristics and their associated priorities.

Regarding claim 14:
Hussein discloses the limitations of parent claim 13 as indicated above.  Hussein is silent regarding the limitation that the UE is within a threshold distance from a road intersection.  However, Ueno discloses a vehicle-to-everything (V2X) communications system that treats communications from UEs differently when they UE is near an intersection than when not.  As indicated in paragraph 0110, a UE is in a risky state (and thus subject to an altered communications mechanism) when it is within an area around a dangerous intersection.  Similarly, when the UE is in a safe area around an intersection, the UE is determined to be in a low risk state (see paragraph 0184).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hussein to determine .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0128569 to Hussein et al in view of U.S. Patent Application Publication 2021/0176720 to Chae et al (herein called “Chae ’720”).

Regarding claim 15:
Hussein discloses the limitations of parent claim 13 as indicated above.  Hussein does not explicitly disclose the limitations of claim 15 that sending the traffic comprises sending the traffic the traffic as a single frequency network (SFN) transmission using the same time and frequency resources as another sidelink device to send the traffic from the at least the second sidelink device to the one or more other sidelink devices.  However, Chae ’720 discloses a V2X system which utilizes SFN transmission.  For example, consider paragraph 0123, which describes a way to achieve a “single frequency network (SFN) effect” by having different UEs transmit the same signal in the same resources.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hussein to utilize this SFN effect described in Chae ’720 for transmitting some of the sidelink information.  The rationale for doing so would have been to stably transmit the signal within the resources with high reception power as suggested by Chae ’720.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2021/0160890 to Selvanesan et al discloses a method for reallocation and reservation for high priority communications.
U.S. Patent Application Publication 2020/0314727 to Xu et al discloses a method for user equipment cooperation.
U.S. Patent Application Publication 2019/0380142 to Wang et al discloses a method for operating a user equipment node as a scheduler and local manager for a group of other user equipment nodes.
U.S. Patent Application Publication 2007/0002866 to Belstner et al discloses a method for managing receive power priority flooding in mobile ad hoc networks.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        September 22, 2021